Citation Nr: 0508004	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	R. Michael Kelly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
November 1960.  He died in December 1996.  The appellant is 
the veteran's widow.

The Board of Veterans' Appeals (Board) notes that this case 
has been advanced on the docket in order to expedite 
appellate consideration of the appellant's claim.

This matter is currently before the Board on appeal from a 
January 1997 rating decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied entitlement to service connection for the cause 
of the veteran's death and entitlement to Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.

A historical review of the record shows that in a November 
1998 decision, the Board denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for DEA benefits.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In a July 1999 Order, the CAVC vacated the Board's November 
1998 decision, and remanded the matter back to the Board for 
development consistent with Appellee's Motion For Remand And 
To Stay Further Proceedings (Motion).

In a May 2001 decision, the Board denied appellant's claims 
for entitlement to service connection for the cause of the 
veteran's death and for DEA benefits.  The claimant appealed 
the denial to the CAVC.

In a July 2003 Order, the CAVC vacated that portion of the 
Board's decision that denied entitlement to service 
connection for the cause of the veteran's death.  The claim 
for DEA benefits was considered abandoned.

The CAVC has remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the Board 
for further action consistent with the directives of the July 
2003 Order.

In September 2004, the Board remanded this case for 
compliance with the directives of the CAVC's July 2003 Order 
and Veterans Claims Assistance Act of 2000 (VCAA) notice 
obligations.  That development having been completed, the 
case is once more before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's death certificate lists lung cancer as the 
immediate cause of his death in December 1996, and identifies 
contributing disabilities not resulting in the underlying 
cause of death as Crohn's disease with history of bowel 
resection, chronic obstructive pulmonary disease (COPD) and 
tuberculosis.

2.  At the time of his death, the veteran was service-
connected for resection of the large and small intestines 
with regional ileitis, evaluated as 40 percent disabling.  
This represented his sole service-connected disability.  

3.  Lung cancer, COPD and tuberculosis were not present in 
active duty or first shown until many years after separation 
from active service; the competent and probative evidence 
fails to demonstrate an etiologic link between such 
disabilities and active duty.

4.  The competent medical evidence fails to show that lung 
cancer, COPD and/or tuberculosis developed proximately due 
to, the result of, or aggravated by a service-connected 
disability.

5.  A complex or controversial medical question has been 
presented in this case.

6.  The competent and probative evidence of record shows that 
a service-related disability did not constitute the principal 
or contributory cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Lung cancer, COPD and/or tuberculosis was/were not 
incurred in or aggravated by active service, nor may lung 
cancer or tuberculosis be presumed to have been incurred 
therein; and lung cancer, COPD and/or tuberculosis was/were 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).

3.  An opinion from an independent medical expert was 
warranted and was obtained.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's certificate of death discloses that he died in 
December 1996 from lung cancer.  The death certificate also 
identifies contributing disabilities not resulting in the 
underlying cause of death as Crohn's disease with history of 
bowel resection, COPD and tuberculosis.  At the time of his 
death, service-connection was in effect for resection of the 
large and small intestines with regional ileitis, evaluated 
as 40 percent disabling for more than 20 years and protected.  
38 C.F.R. 
§ 3.951 (2004). 

The veteran's service medical records, including a November 
1960 physical examination report for service separation and a 
postservice February 1961 VA general medical examination 
report are silent for lung cancer, COPD or pulmonary 
tuberculosis nor was lung cancer, COPD or pulmonary 
tuberculosis first shown until many years thereafter.  

The record discloses that in March 1961, the RO granted 
service connection for resection of the large and small 
intestines with regional ileitis evaluated as 40 percent 
disabling which remained in effect until the veteran's death.  
The RO denied service connection for mild bronchitis process.

In a July 1997 written statement and at a December 1997 RO 
hearing, the appellant asserted that the veteran's resection 
of the large and small intestines caused him to have diarrhea 
and to be unable to eat enough to maintain his weight.  She 
further stated that in June 1996, when the veteran attempted 
to get an appointment for VA medical treatment he was 
informed by the VA that no appointment was available until 
October 1996.  Appellant further stated that the veteran 
subsequently sought private medical care which diagnosed his 
lung cancer and removed a portion of one of his lungs.  
Appellant said that she was assured by K.J.P., M.D., a 
private oncologist who had treated the veteran at this time, 
that the cancer had been diagnosed sufficiently early to 
permit a complete recovery provided the veteran could eat 
enough to keep up his weight during post-operative treatment.  

A March 1997 letter from Dr. P., suggests that the VA's 
failure to provide effective and timely treatment for 
"severe complications" arising from the veteran's Crohn's 
disease left him incapable of withstanding post-operative 
chemo and radiation therapy that otherwise might have 
permitted his survival from his lung cancer surgery.

Upon RO referral for a medical opinion, a VA physician 
reviewed the claim file and provided an August 1997 statement 
that it was unlikely that Crohn's disease materially 
contributed to the veteran's death.  In support of his 
opinion the physician cited the private medical records which 
disclosed no flare-ups of Crohn's disease during the last six 
months of the veteran's life after he had been diagnosed with 
stage IIIA squamous cell lung cancer.

In August 2000 and February 2001, the Board requested expert 
medical opinions from the Veteran's Health Administration 
(VHA).  A VHA expert provided responses in September 2000 and 
March 2001, respectively, copies of which were provided to 
the appellant and her representative in October 2000 and 
April 2001, respectively.  Both medical opinions were 
undertaken by D.M., M.D., Chief of Gastroenterology at the VA 
Medical Center (MC) in Albuquerque.  

Based upon a review of the claims file Dr. D.M., opined in 
September 2000 that there was no causal relationship between 
Crohn's disease and the cause of the veteran's death, stage 
III lung cancer.  He noted that it might be argued that 
Crohn's disease could have caused malnutrition which (a) 
affected the decision to offer or not offer the veteran 
chemotherapy and (b) reduced or impaired immune status of the 
veteran to the point which would have adversely affected the 
outcome.  However, Dr. D.M., opined that the impact of (a) 
and (b) would be negligible in comparison to the very poor 
prognosis of stage III lung cancer (unresected) in 1997, even 
in a well nourished individual.  He noted that the role of 
radiotherapy and chemotherapy would have been to give the 
veteran palliation and a small chance of a minor prolongation 
of life.  He stated that there is no known causal 
relationship between Crohn's disease and lung cancer.  

He stated that lung cancer, of its very nature, is so 
overwhelming that fairly rapid demise can be anticipated, 
irrespective of coexisting conditions.  Dr. D.M., concluded 
that he found no basis for alleging that it is more likely 
than not that Crohn's disease contributed materially or 
significantly to the veteran's death.  

The record shows that appellant's attorney responded to the 
first medical opinion by providing the Board with a package 
of written material including medical records, physician 
statements and copies of portions of a medical textbook. 

Dr. D.M.'s March 2001 memorandum confirms that he reviewed 
the entire record as of that date prior to reaching his 
opinions on the substantive issues raised by this case.  The 
record included evidence associated with the claims file, 
including the veteran's medical records and notes and 
statements from K. P., M.D., an oncologist who had treated 
the veteran.  Evidence from Dr. P. includes detailed 
statements and opinions explaining why Dr. P. believed the 
veteran's death to have been causally linked to his service-
connected bowel disorder.  The only evidence which Dr. D.M., 
did not review was curriculum vitae of Dr. P., which was 
associated with the claims file after Dr. D.M.'s memorandum.

Dr. D.M., provided the Board with a seven page memorandum, 
with supporting appendices, including authoritative, 
detailed, well reasoned and well articulated responses to the 
Board's inquiries.  Noting without summarizing the 
substantial empirical medical evidence, principles and 
research which Dr. D.M., cited to support his opinions, the 
Board finds his clear, unequivocal conclusions to be easily 
encapsulated as follows: 

(1) from the time the veteran first was 
diagnosed with lung cancer his prognosis 
was very poor and his likelihood of 
recovery was slight, with or without a 
service-connected intestinal disorder; 
(2) at no time pertinent to this case did 
the veteran demonstrate malnutrition or 
other symptoms attributable to a service- 
connected intestinal disorder; (3) the 
veteran took no medication for a service-
connected intestinal disorder within the 
year before his death; (4) whatever 
digestive deterioration the veteran may 
have experienced at the time of his 
cancer diagnosis was "principally 
attributable to the side effects of 
drugs" given to alleviate cancer pain and 
"[t]he contribution of Crohn's disease 
per se or its residuals to his ultimate 
demise can be disregarded," and; (5) the 
medical records disclose little evidence 
of "even the slightest connection" 
between a service-connected intestinal 
disorder and the veteran's death from 
lung cancer.

In April 2001, the appellant's attorney responded to the 
second medical opinion by providing the Board with a copy of 
the curriculum vitae of an oncologist who had treated the 
veteran before his death and who had expressed opinions on 
the cause of the veteran's death.

In March 2004, the Board requested an independent medical 
opinion regarding the appellant's claim.  The Board requested 
the independent medical examiner to review the evidence in 
this case and to provide specific medical opinions concerning 
the dispositive issue in this case.  The independent medical 
examiner was directed to exclude consideration of the prior 
VHA opinions of record.  

The evidence includes an August 2004 independent medical 
examination report. This is signed by F.W.D., M.D., a medical 
oncologist at Howard University Hospital, Washington, D.C. 
20060.  He noted that he had been requested to provide an 
expert medical opinion in this case on the questions 
contained in the independent medical examination request.  He 
certified that he reviewed the claims folder and the medical 
literature in developing answers to the questions posed by 
the Board.

Based on his review and the medical literature, Dr. F.W.D. 
stated the following:

the veteran had a history of Crohn's 
disease which predated his diagnosis of 
lung cancer, COPD, tuberculosis, 
myocardial infarction and right upper 
lobectomy for squamous cell carcinoma.  
There was also indication that the 
veteran had a pulmonary embolus.  

There seems to be some question as to 
whether the non-small cell lung cancer 
was stage II or III.  But from the 
available reports, he did have "positive 
margins" after resection of the tumor, 
indicating that there was residual cancer 
left in the body.  This would by itself 
carry a worse prognosis, even if it was 
felt that this was a stage II lung 
cancer.  Further, we do not know if he 
also had microscopic cancer already 
spread to the rest of his body.  In 
addition, there was a delay in any 
additional cancer therapy that may have 
been indicated at that time, which could 
have lead to progression (worsening) of 
his lung cancer.  

There was no evidence from the records 
that he had active Crohn's disease.  From 
the records there is no indication that 
he was on any therapy for Crohn's 
disease.  So it is not clear that his 
nausea and vomiting were due to Crohn's 
disease or to the narcotics he was 
receiving or from some other factors.

This was a very unfortunate situation for 
this veteran, who had multiple chronic 
illnesses that were exacerbated by more 
acute and pressing ones such as acute 
myocardial infarction and pulmonary 
tuberculosis.  Under these circumstances 
and without any evidence of active 
Crohn's disease, he most likely died from 
a combination of factors including non-
small cell lung cancer.  In my opinion 
his service-disability was not in part or 
in the whole causal in his death.  


Criteria 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be presumed for certain chronic 
diseases, including carcinoma, if manifest to a compensable 
degree within the year after service or pulmonary 
tuberculosis, if manifest to a compensable degree within 3 
years after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for disability, which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  
See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 
38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2004).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. 
§ 3.312(c)(3), (4) (2001); Lathan v. Brown, 7 Vet. App. 359 
(1995).

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the VA when, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  Such opinions will be secured from recognized 
medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions have 
been made by the Secretary of Veterans Affairs.  An 
appropriate official of the institution will select the 
individual expert or experts to give such an opinion.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).  
The request must be in writing.  It will be granted upon a 
showing of good cause such as the identification of a complex 
or controversial medical or legal issue involved in the 
appeal which warrants such an opinion.  38 U.S.C.A. § 7109 
(West 2002); 
38 C.F.R. § 20.902 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01- 
944 (June 24, 2004). See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide. Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  "38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.  
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2004, the RO notified the appellant of VCAA 
requirements with respect to the issue on appeal.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the appellant on notice of what evidence 
could be obtained by whom and of her responsibilities if she 
wanted such evidence to be obtained by VA.  Id.  A response 
from the appellant essentially indicated that she had no 
pertinent evidence to submit and that the current medical 
record is complete.  Moreover, she appears to have waived any 
due process procedural requirements, and requests 
consideration of the issue on appeal based on the current 
record.  There is no indication of any outstanding records in 
the appellant's possession or at any VA or nonVA facility or 
physician.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO also provided the appellant with the 
reasons her claim could not be granted based upon the 
evidence of record.

The Board recognizes that the initial RO decision in January 
1997 was made prior to November 9, 2000, the date the VCAA 
was enacted.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While complete compliance of VCAA notice to 
the appellant was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and recertification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U. S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, VCAA notice 
has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the appellant's claim 
on appeal.  The record contains competent medical evidence 
upon which to base an appellate decision.


Analysis 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility , and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes 
opinions from VHA and independent medical experts in 
gastrointestinal disease and oncology, respectively, based on 
review of the veteran' s claims file.  

In this case, the veteran's death certificate lists lung 
cancer as the immediate cause of his death in December 1996, 
and identifies contributing disabilities not resulting in the 
underlying cause of death as Crohn's disease with history of 
bowel resection, COPD and tuberculosis.  At the time of his 
death, the veteran was service-connected for resection of the 
large and small intestines with regional ileitis, evaluated 
as 40 percent disabling (protected).  This represented his 
sole service-connected disability.  

Significantly, the Board notes that lung cancer, COPD and 
tuberculosis were not shown in active duty or for many years 
following service separation.  The competent medical evidence 
fails to demonstrate an etiologic link between such 
disabilities and active duty.  Moreover, the competent 
medical evidence fails to show that lung cancer, COPD and/or 
tuberculosis developed proximately due to, the result of, or 
aggravated by a service-connected disability.  Neither the 
appellant nor her representative contend otherwise.  

Rather, the appellant and her representative maintain that 
the veteran's service-connected resection of the large and 
small intestines with regional ileitis was a contributory 
cause of the veteran's death for purposes of service 
connection because the veteran's death certificate lists 
"Crohn's disease with history of bowel resection" as one of 
the conditions contributing to his death.  She asserts that 
her husband's service-connected resection of the large and 
small intestines with regional ileitis was an indirect but 
substantial cause of his death because it contributed 
materially to the debilitating effects of lung cancer listed 
as the immediate cause of his death.  The appellant's 
argument is essentially as follows: (1) her husband's lung 
cancer had been diagnosed early enough to have permitted 
complete recovery provided he had been capable of 
withstanding postoperative treatment; (2) he was unable to 
withstand postoperative treatment because of his inability to 
maintain his weight due to his service-connected disorder, 
therefore; (3) the service-connected disorder necessarily 
constituted an indirect but substantial cause of his death.

The Board notes that at the time of the veteran's death, his 
service-connected resection of the large and small intestines 
with regional ileitis was generally asymptomatic.  The claims 
file confirms the absence of notation of a flare-up of 
Crohn's disease.  The competent medical evidence shows that 
the veteran's lung cancer, of its very nature, was so 
overwhelming that fairly rapid demise was anticipated, 
irrespective of coexisting conditions.  Any role of 
radiotherapy and chemotherapy would have been solely to give 
the veteran palliation and a small chance of a minor 
prolongation of life.  His prognosis was very poor and his 
likelihood of recovery was slight, with or without a service-
connected intestinal disorder.  At no time pertinent to this 
case did the veteran demonstrate malnutrition or other 
symptoms attributable to a service- connected intestinal 
disorder.  He took no medication for a service-connected 
intestinal disorder within the year before his death.  The 
record suggests that whatever digestive deterioration the 
veteran may have experienced at the time of his cancer 
diagnosis was "principally attributable to the side effects 
of drugs" given to alleviate cancer pain and "[t]he 
contribution of Crohn's disease per se or its residuals to 
his ultimate demise can be disregarded."  In other words, the 
medical records disclose little evidence of "even the 
slightest connection" between a service-connected intestinal 
disorder and the veteran's death from lung cancer.

In this regard, the Board requested an independent medical 
examiner, a specialist in oncology, to review the evidence in 
this case and to provide specific medical opinions concerning 
the dispositive issue in this case.  The independent medical 
examiner was directed to exclude any consideration of prior 
VHA opinions of record.  Based on his review of the claims 
file, the independent medical examiner submitted an 
authoritative, detailed, well reasoned and well articulated 
response to the Board's inquiries.  The independent medical 
examiner determined that the veteran's service-disability was 
not in part or in the whole causal in his death.  

The VHA expert opinions in September 2000 and March 2001 and 
the independent medical expert's opinion in August 2004, 
based on a comprehensive longitudinal review of the claims 
file, are consistent in nature and show that the veteran's 
death was due to an overwhelming nonservice-connected lung 
cancer process and that the medical evidence fails to show 
service-connected resection of the large and small intestines 
with regional ileitis caused or contributed to the veteran's 
death in a substantial or material fashion.  Other than the 
unsupported conclusion by Dr. P., there is nothing in the 
medical data to suggest that the veteran's service-connected 
gastrointestinal disorder caused or contributed substantially 
or materially to death.

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions, the opinions 
expressed by the VHA and independent medical experts display 
a greater degree of certainty and reflect a full review of 
all evidence of record.  In contrast, the private doctor is 
not shown to have reviewed the veteran's claims file and his 
opinion lacks supporting medical documentation.  

Simply stated, the appellant's claim is based on speculation 
without foundation when viewed in light of the lack of 
objectively demonstrated symptoms and manifestations and or 
treatment of service-connected gastrointestinal disorder at a 
time proximate with the veteran's death.  Indication from Dr. 
P., offered in support of the appellant's claim is also 
speculative and not supported by the clinical evidence of 
record. 

The Board further acknowledges the testimony and statements 
offered by the appellant.  However, as a layperson, lacking 
in medical training and expertise, she is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Moray v. Brown, 5Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is not applicable where, as 
here, the preponderance of the evidence of record is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The claim is therefore denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


